Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed May 26, 2022. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1-14, drawn to a method for preparing hematopoietic stem cells (HSCs) having enhanced engraftment activity, the method comprising:
(i) providing HSCs, which have undergone a genetic manipulation that induces a DNA double strand break; and
(ii) culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor.

Amendments
           Applicant's response and amendments, filed May 26, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2, 12, 15-24, and 34, amended Claim 27. 
	Claims 1, 3-11, 13-14, 25-33, and 35-39 are pending and under consideration. 
	
Priority
This application is a 371 of PCT/US2016/59204 filed on October 27, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/246,964, filed on October 27, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. 	Claims 1, 3, 5-11, 14, 25-27, 29-33, and 36-37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Santoni de Sio et al (Blood 107(11): 4257-4265, 2006) and Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 27, Thalheimer et al is considered relevant prior art for having taught a method of culturing hematopoietic stem cells, the method comprising the steps of: 
	i) transducing primary hematopoietic stem cells from bone marrow with an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures, Figure S1; whereby the instant specification discloses that “genetic manipulation may comprise transducing the stem cells with an integrating vector” (pg 2, lines 21-23)); and 
	ii) administering the transduced HSCs to a mammalian subject in need thereof, to wit, lethally irradiated mice (pg 35, col. 2, competitive transplantation experiments; pg 11, Supplemental Methods; Figures 2a, 2c, 3c).

Thalheimer et al do not teach ipsis verbis that the HSCs were in “resting stage” during the genetic manipulation. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro for the subsequent experiments or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector, and thus are reasonably inferred to be freshly isolated.
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Thus, absent objective evidence to the contrary, it is considered that the freshly isolated HSCs of Thalheimer et al are also in the G0 phase at the time of transduction with the lentiviral vector. 
Furthermore, prior to the effective filing date of the instantly claimed invention, Santoni de Sio et al is considered relevant prior art for having taught the successful transduction and genomic modification of quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
Santoni de Sio et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 4258, col. 1, NOD/SCID transplantation).

Thalheimer et al also taught wherein the method comprises the step of culturing the transduced primary hematopoietic stem cells in a culture medium comprising an effective amount of a p38 MAPK inhibitor, to wit, SB203580, BIRB7986, Vx702, and Ly2228820 (pg 39; Figure 4; pg 41, col. 2, Experimental Procedures). 
The instant specification discloses that the “effective amount….to produce HSCs having enhanced engraftment activity” is evidenced by, for example, preserving at least one characteristic of stemness, e.g. changing fate decision from differentiation to self-renew (pg 4, line 31). Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). 

Thalheimer et al do not teach that the transduced HSCs cultured in the presence of a p38 MAPK inhibitor were administered to the mammalian subject. 
However, Wang et al is considered relevant prior art for having taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo expansion of the HSCs (Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (pg 1147, col. 2).
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”).
Wang et al taught that it is likely that p38 inhibition may also promote human HSC expansion ex vivo, and such will be investigated in future studies (hence, motivation; pg 1150, col. 2). Wang et al taught that, because of the greater expansion of HSCs, the use of p38 MAPK inhibitors could make HSC transplantation available to more patients (syn. administering the HSCs to a human patient) and reduce the complications associated with HSC transplantation by decreasing engraftment times to allow more rapid immune reconstitution after transplantation (pg 1151, col. 1). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in cell and molecular biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method for preparing hematopoietic stem cells having enhanced engraftment activity for stem cell transplantation, the method comprising the step of culturing HSCs in a medium comprising an effective amount of a p38 MAPK inhibitor, wherein said HSCs were genetically manipulated to have undergone a DNA double strand break, and wherein said HSCs are in a resting stage (syn. quiescent) during the genetic manipulation, with a reasonable expectation of success because those of ordinary skill in the art were previously aware of the scientific and technical concepts of: 
i) freshly isolated HSCs are naturally in resting stage (syn. quiescent) (Santoni di Sio et al);
ii) freshly isolated HSCs are naturally in resting stage (syn. quiescent) and are successfully genetically manipulated, e.g. via transduction of lentiviral vectors, which naturally integrate into the host cell genome and naturally causes a DNA double strand break (Thalheimer et al, Santoni di Sio et al); 
iii) freshly isolated, resting stage (syn. quiescent), genetically manipulated HSCs were successfully demonstrated to be cultured in a medium comprising a p38 MAPK inhibitor (Thalheimer et al); and 
	iv) culturing HSCs in a medium comprising an effective amount of a p38 MAPK inhibitor prior to engraftment in a host subject, including host human patient, maintains stemness ex vivo in both human and mouse HSCs (Thalheimer et al, Wang et al). 
An artisan would be motivated to arrive at a method for preparing hematopoietic stem cells having enhanced engraftment activity for stem cell transplantation, the method comprising the step of culturing HSCs in a medium comprising an effective amount of a p38 MAPK inhibitor, wherein said HSCs were genetically manipulated to have undergone a DNA double strand break, and wherein said HSCs are in a resting stage (syn. quiescent) during the genetic manipulation because: 
i) those of ordinary skill in the art previously possessed a reasonable expectation of success to genetically manipulate freshly isolated HSCs comprising quiescent HSCs via a genetic manipulation that induces a DNA double stranded break (Thalheimer et al, Santoni di Sio et al); and 
ii) the step of culturing HSCs in a medium comprising an effective amount of a p38 MAPK inhibitor blocks differentiation of the HSCs, retaining an immature stem cell phenotype (Thalheimer et al) and increases HSC self-renewal and expansion in vitro, thereby allowing the artisan to expand the nuclease-modified cells prior to reintroduction into the [human] patient, and long-term engraftment after transplantation (Wang et al); and 
iii) Thalheimer et al successfully demonstrated the ability of the ordinary artisan to culture HSCs, that had been directly genetically manipulated via a manipulation that induces a DNA double strand break, in a culture medium comprising an effective amount of a p38 MAPK inhibitor (Figure 4). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).
Wang et al taught wherein the HSCs are obtained from a subject (pg 1144, col. 1, “isolated from mouse bone marrow”).
Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of storing, culturing or expanding the HSCs prior to transduction with the lentiviral vector. Rather, Thalheimer et al taught the step of transducing after having FACS sorted the cells (e.g. “FACS-sorted MPPs were transduced”). Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
The "mere existence of differences between the prior art (using freshly isolated HSCs for lentiviral transduction) and an invention (performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
The Malik Declaration under 37 CFR 1.132 filed May 26, 2022 has been considered. 

Applicant declares (¶7) that the claimed method is based on the surprising discoveries that p38i can rescue loss of HSC sternness (e.g., LTRP) caused by genetic manipulation (e.g., viral vector transduction) performed on resting HSCs; however, such p38i effect was lost when the genetic manipulation was performed on cycling HSCs. The HSCs prepared by the claimed method would have enhanced engraftment when transplanted to a patient, thereby achieving better therapeutic effects.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that p38i can rescue loss of HSC sternness (e.g., LTRP) caused by genetic manipulation (e.g., viral vector transduction) performed on resting HSCs; however, such p38i effect was lost when the genetic manipulation was performed on cycling HSCs, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thalheimer et al taught a method of culturing hematopoietic stem cells, the method comprising the steps of: 
	i) transducing primary hematopoietic stem cells from bone marrow with an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures, Figure S1; whereby the instant specification discloses that “genetic manipulation may comprise transducing the stem cells with an integrating vector” (pg 2, lines 21-23)); and 
ii) culturing the transduced primary hematopoietic stem cells in a culture medium comprising an effective amount of a p38 MAPK inhibitor, to wit, SB203580, BIRB7986, Vx702, and Ly2228820 (pg 39; Figure 4; pg 41, col. 2, Experimental Procedures). 
Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). 
Wang et al taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo expansion of the HSCs (Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (pg 1147, col. 2).
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”).
Wang et al taught that it is likely that p38 inhibition may also promote human HSC expansion ex vivo, and such will be investigated in future studies (hence, motivation; pg 1150, col. 2). Wang et al taught that, because of the greater expansion of HSCs, the use of p38 MAPK inhibitors could make HSC transplantation available to more patients (syn. administering the HSCs to a human patient) and reduce the complications associated with HSC transplantation by decreasing engraftment times to allow more rapid immune reconstitution after transplantation (pg 1151, col. 1). 
Thus, those of ordinary skill in the art previously recognized that culturing HSCs with a p38 MAPK inhibitor decreases loss of stemness (Thalheimer et al, pg 39, col. 2, “differentiation [of the LT-HSCs] was completely abrogated by p38 inhibition”) and promotes ex vivo expansion of the HSCs (Wang et al, Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (Wang et al, pg 1147, col. 2).

Applicant declares (¶9) that Thalheimer et al do not show that p38 inhibitors have no effect on improving HSC stemness upon viral transduction because transduction with control virus does not alter engraftment and stemness. Thalheimer et al did not examine the transduced vs. untransduced HSCs. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Thalheimer et al is not required to examine the transduced vs. untransduced HSCs. 
As a second matter, Thalheimer et al taught the step of culturing HSCs transduced with control vector, vector expressing GADD45G(L80E; pg 35, col. 2, a mutant that has lost ability to induce differentiation), or vector expressing GADD45G(G45G; wildtype, able to induce differentiation) in control culture medium or different p38 MAPK inhibitors (Figures 4a-b), whereby the p38 MAPK inhibitors are able to block differentiation induced by wildtype GADD45 (Figures 4a-b).

Applicant declares (¶10) that Thalheimer reports that "GADD45G induces differentiation at the expense of LT-HSC maintenance and self-renewal also in vivo, and increased GADD45g expression with IL-3, IL-6 and TPO. It is highly pertinent to note that over 20 years back, it was known that IL-3 and IL-6 with SCF led to a large loss of HSC LTRP in clinical trials and in non-human primate models (Exhibits A-C).
Applicant’s argument(s) has been fully considered, but is not persuasive. Thalheimer et al taught the step of culturing HSCs transduced with control vector, vector expressing GADD45G(L80E; pg 35, col. 2, a mutant that has lost ability to induce differentiation), or vector expressing GADD45G(G45G; wildtype, able to induce differentiation) in control culture medium or different p38 MAPK inhibitors (Figures 4a-b), whereby the p38 MAPK inhibitors are able to block differentiation induced by wildtype GADD45 (Figures 4a-b).

Applicant declares (¶4, 11) that because the L80E-carrying lentiviral vector showed substantially the same levels of immature and mature cells relative to the control cells. These results further indicate that lentiviral vector transduction itself has no impact on HSPC differentiation or maintenance of stemness.
Applicant’s argument(s) has been fully considered, but is not persuasive.
To the extent that Applicant observed an apparent loss of stemness in resting stage (syn. quiescent) HSCs when performing genetic modification; whereas, Thalheimer et al do not teach such a result when they performed the genetic modification in resting stage (syn. quiescent) HSCs, it is thus appears that Applicant’s argued/disclosed--but not claimed--method of performing the genetic modification in resting stage (syn. quiescent) HSCs is different than Thalheimer et al’s method of performing the genetic modification in resting stage (syn. quiescent) HSCs. To put it another way, instant independent claims do not require the genetic manipulation that induces a double-strand break to promote differentiation and loss of stemness of the resting (syn. quiescent) HSCs.
Applicant’s integrating lentiviral vector appears to achieve a result (promotes differentiation and loss of stemness of the resting (syn. quiescent) HSCs) different than Thalheimer et al (does not promote differentiation of the resting (syn. quiescent) HSCs), and thus it appears that Applicant’s lentiviral vector is different in some way than Thalheimer et al.
Instant independent Claims 1 and 27 are directed to an enormous genus of generically recited genetic manipulations that induce a double-strand break. Dependent Claims 3, 10-11, and 29-30 are directed to an enormous genus of generically recited integrating vector, viral vectors, even lentiviral vectors. 
However, "Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product [integrating lentiviral vector] does not inherently possess the same properties as the instantly claimed integrating lentiviral vector product. 
However, the possible difference(s) in lentiviral vector(s), nor the more broadly recited genus of generically recited “genetic manipulations” that promote differentiation and/or loss of stemness, as opposed to not promoting differentiation and/or loss of stemness, is/are not recited in the independent claims. 
To the extent Applicant’s method step(s) by which the resting (syn. quiescent) HSCs are transduced with the integrating lentiviral vector achieves a result (promotes differentiation and loss of stemness of the resting (syn. quiescent) HSCs) different than Thalheimer et al (does not promote differentiation of the resting (syn. quiescent) HSCs), then it appears that Applicant’s lentiviral transduction method step(s) are different in some way than the method step(s) by which Thalheimer et al transduced their quiescent HSCs. However, the possible difference(s) in method step(s) by which the genetic manipulation(s) promote differentiation and loss of stemness of the resting (syn. quiescent) HSCs), as opposed to not promoting differentiation and/or loss of stemness, is/are not recited in the independent claims.

Applicant declares (¶13, 15) that the p38 inhibitors suppressed differentiation of HSPCs transduced with the GADD45G-carrying lentiviral vectors. Since Thalheimer reports that GADD45G induces HSC differentiation, a skilled person would have readily known that the effect of the p38 inhibitors was to offset the induction activity of GADD45G; p38 inhibitors showed no impact on HSCs that have undergone genetic manipulation (e.g., via viral vector transduction) on control HSCs transduced with the Venus lentiviral vector, or a dominant negative GADD45g L80E lentiviral vector. Accordingly, Thalheimer would not have prompted a skilled person in the art to use p38 inhibitors to enhance sternness of genetically manipulated HSCs.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). 
Wang et al taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo expansion of the HSCs (Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (pg 1147, col. 2).
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”).
Wang et al taught that it is likely that p38 inhibition may also promote human HSC expansion ex vivo, and such will be investigated in future studies (hence, motivation; pg 1150, col. 2). Wang et al taught that, because of the greater expansion of HSCs, the use of p38 MAPK inhibitors could make HSC transplantation available to more patients (syn. administering the HSCs to a human patient) and reduce the complications associated with HSC transplantation by decreasing engraftment times to allow more rapid immune reconstitution after transplantation (pg 1151, col. 1). 
Thus, those of ordinary skill in the art previously recognized that culturing HSCs with a p38 MAPK inhibitor decreases loss of stemness (Thalheimer et al, pg 39, col. 2, “differentiation [of the LT-HSCs] was completely abrogated by p38 inhibition”) and promotes ex vivo expansion of the HSCs (Wang et al, Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (Wang et al, pg 1147, col. 2).

Applicant declares (¶14) that Thalheimer et al notes the reports in the art that inactivation of p38 activity by small molecule inhibitors maintained sternness in human and murine HSCs, referring to Baudet et al., 2012 (Exhibit D) and Zou et al., 2012 (Exhibit E). However, these two references do not touch genetically manipulated HSCs, let alone impact of p38 inhibitors on genetically manipulated HSCs.
Applicant’s argument(s) has been fully considered, but is not persuasive. Thalheimer et al taught a method of culturing hematopoietic stem cells, the method comprising the steps of: 
	i) transducing primary hematopoietic stem cells from bone marrow with an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures, Figure S1; whereby the instant specification discloses that “genetic manipulation may comprise transducing the stem cells with an integrating vector” (pg 2, lines 21-23)); and 
ii) culturing the transduced primary hematopoietic stem cells in a culture medium comprising an effective amount of a p38 MAPK inhibitor, to wit, SB203580, BIRB7986, Vx702, and Ly2228820 (pg 39; Figure 4; pg 41, col. 2, Experimental Procedures). 
Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). 

Applicant declares (¶15) that Thalheimer would not have prompted a skilled person in the art to use p38 inhibitors to enhance sternness of genetically manipulated HSCs and administer the HSCs thus obtained to a human patient for therapeutic purposes.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). 
Wang et al taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo expansion of the HSCs (Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (pg 1147, col. 2).
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”).
Wang et al taught that it is likely that p38 inhibition may also promote human HSC expansion ex vivo, and such will be investigated in future studies (hence, motivation; pg 1150, col. 2). Wang et al taught that, because of the greater expansion of HSCs, the use of p38 MAPK inhibitors could make HSC transplantation available to more patients (syn. administering the HSCs to a human patient) and reduce the complications associated with HSC transplantation by decreasing engraftment times to allow more rapid immune reconstitution after transplantation (pg 1151, col. 1). 
Thus, those of ordinary skill in the art previously recognized that culturing HSCs with a p38 MAPK inhibitor decreases loss of stemness (Thalheimer et al, pg 39, col. 2, “differentiation [of the LT-HSCs] was completely abrogated by p38 inhibition”) and promotes ex vivo expansion of the HSCs (Wang et al, Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (Wang et al, pg 1147, col. 2).

Applicant declares (¶18) that Wang et al provides no insight that p38 inhibitors could rescue the loss of sternness of HSCs induced by genetic manipulation
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thalheimer et al taught a method of culturing hematopoietic stem cells, the method comprising the steps of: 
	i) transducing primary hematopoietic stem cells from bone marrow with an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures, Figure S1; whereby the instant specification discloses that “genetic manipulation may comprise transducing the stem cells with an integrating vector” (pg 2, lines 21-23)); and 
ii) culturing the transduced primary hematopoietic stem cells in a culture medium comprising an effective amount of a p38 MAPK inhibitor, to wit, SB203580, BIRB7986, Vx702, and Ly2228820 (pg 39; Figure 4; pg 41, col. 2, Experimental Procedures). 
Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). 

Applicant declares (¶18) that do not compare the HSC expansion results with uncultured HSC (that have just been isolated and not cultured, but transplanted). 
Applicant’s argument(s) has been fully considered, but is not persuasive. Wang et al is not required to perform such a comparison.

Applicant declares (¶25) that cited references do not suggest effects of p38 inhibitors only on HSCs genetically manipulated at resting stage.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, in response to applicant's argument that p38i can rescue loss of HSC sternness (e.g., LTRP) caused by genetic manipulation (e.g., viral vector transduction) performed on resting HSCs; however, such p38i effect was lost when the genetic manipulation was performed on cycling HSCs, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thalheimer et al taught a method of culturing hematopoietic stem cells, the method comprising the steps of: 
	i) transducing primary hematopoietic stem cells from bone marrow with an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures, Figure S1; whereby the instant specification discloses that “genetic manipulation may comprise transducing the stem cells with an integrating vector” (pg 2, lines 21-23)); and 
ii) culturing the transduced primary hematopoietic stem cells in a culture medium comprising an effective amount of a p38 MAPK inhibitor, to wit, SB203580, BIRB7986, Vx702, and Ly2228820 (pg 39; Figure 4; pg 41, col. 2, Experimental Procedures). 
Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). 
Wang et al taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo expansion of the HSCs (Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (pg 1147, col. 2).
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”).
Wang et al taught that it is likely that p38 inhibition may also promote human HSC expansion ex vivo, and such will be investigated in future studies (hence, motivation; pg 1150, col. 2). Wang et al taught that, because of the greater expansion of HSCs, the use of p38 MAPK inhibitors could make HSC transplantation available to more patients (syn. administering the HSCs to a human patient) and reduce the complications associated with HSC transplantation by decreasing engraftment times to allow more rapid immune reconstitution after transplantation (pg 1151, col. 1). 
Thus, those of ordinary skill in the art previously recognized that culturing HSCs with a p38 MAPK inhibitor decreases loss of stemness (Thalheimer et al, pg 39, col. 2, “differentiation [of the LT-HSCs] was completely abrogated by p38 inhibition”) and promotes ex vivo expansion of the HSCs (Wang et al, Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (Wang et al, pg 1147, col. 2).
As a second matter, to the extent that Applicant asserts a distinction of their invention, per lentiviral transduction, over the lentiviral transduction of Thalheimer et al, it is thus axiomatic that the instant claims are missing an essential element. 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product [integrating lentiviral vector] does not inherently possess the same properties as the instantly claimed integrating lentiviral vector product. 
To the extent Applicant’s experiments with the integrating lentiviral vector achieves a result different than Thalheimer et al, then it appears that Applicant’s lentiviral transduction method step(s) are different in some way than the method step(s) by which Thalheimer et al transduced their quiescent HSCs. However, the possible difference(s) in method step(s) is/are not recited in the independent claims.

Applicant declares (¶26) that Thalheimer provides no evidence that would have prompted a skilled person in the art to specifically pick resting HSCs for genetic manipulation and culturing the HSCs in the presence of a p38 inhibitor with a reasonable expectation that doing so would reserve HSC sternness reduced by the genetic manipulation.
Applicant’s argument(s) has been fully considered, but is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
With respect to the step of transducing resting (syn. quiescent) HSCs with an integrating lentiviral vector, Thalheimer et al taught a method of culturing hematopoietic stem cells, the method comprising the step of transducing primary hematopoietic stem cells (resting stage, quiescent) from bone marrow with an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures, Figure S1; whereby the instant specification discloses that “genetic manipulation may comprise transducing the stem cells with an integrating vector” (pg 2, lines 21-23)).
Furthermore, prior to the effective filing date of the instantly claimed invention, Santoni de Sio et al taught the successful transduction and genomic modification of quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
Thus, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of transducing quiescent HSCs with integrating lentiviral vectors to express the artisan’s gene of interest with a reasonable expectation of success. 

With respect to the step of culturing HSCs in a culture medium comprising a p38 MAPK inhibitor prior to the step of administering HSCs to a subject, including a human patient, Thalheimer et al taught a method of culturing hematopoietic stem cells, the method comprising the steps of: 
	i) transducing primary hematopoietic stem cells from bone marrow with an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures, Figure S1; whereby the instant specification discloses that “genetic manipulation may comprise transducing the stem cells with an integrating vector” (pg 2, lines 21-23)); and 
ii) culturing the transduced primary hematopoietic stem cells in a culture medium comprising an effective amount of a p38 MAPK inhibitor, to wit, SB203580, BIRB7986, Vx702, and Ly2228820 (pg 39; Figure 4; pg 41, col. 2, Experimental Procedures). 
Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). 
Wang et al taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo expansion of the HSCs (Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (pg 1147, col. 2).
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”).
Wang et al taught that it is likely that p38 inhibition may also promote human HSC expansion ex vivo, and such will be investigated in future studies (hence, motivation; pg 1150, col. 2). Wang et al taught that, because of the greater expansion of HSCs, the use of p38 MAPK inhibitors could make HSC transplantation available to more patients (syn. administering the HSCs to a human patient) and reduce the complications associated with HSC transplantation by decreasing engraftment times to allow more rapid immune reconstitution after transplantation (pg 1151, col. 1). 
Thus, those of ordinary skill in the art previously recognized that culturing HSCs with a p38 MAPK inhibitor decreases loss of stemness (Thalheimer et al, pg 39, col. 2, “differentiation [of the LT-HSCs] was completely abrogated by p38 inhibition”) and promotes ex vivo expansion of the HSCs (Wang et al, Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (Wang et al, pg 1147, col. 2).

2. 	Claims 3, 6-11, 26, 29-30, 32-33, and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Santoni de Sio et al (Blood 107(11): 4257-4265, 2006) and Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification), as applied to Claims 1, 3, 5-11, 14, 25-27, 29-33, and 36-37 above, and in further view of Millington et al (PLoS One 4(7): e6461, 2009). 
Determining the scope and contents of the prior art.
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from bone marrow, mobilized peripheral blood, and umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Neither Thalheimer et al nor Santoni de Sio et al teach wherein the HSCs are adult HSCs obtained from the bone marrow or peripheral blood of the human subject. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 8 and 33, Millington et al is considered relevant prior art for having taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction). Millington et al taught experiments using adult peripheral blood HSCs (pg 2, col. 1, Cells and Cell Culture) that were transduced with lentiviral vectors (Figure 1; pg 3, col. 1, Primary CD34+ cell culture, transduction). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute human cord blood HSCs, as taught by Santoni di Sio et al, with adult human peripheral blood HSC or bone marrow HSC, as taught by Millington et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Millington et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).
Wang et al taught wherein the HSCs are obtained from a subject (pg 1144, col. 1, “isolated from mouse bone marrow”).
Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).
With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of storing, culturing or expanding the HSCs prior to transduction with the lentiviral vector. Rather, Thalheimer et al taught the step of transducing after having FACS sorted the cells (e.g. “FACS-sorted MPPs were transduced”). Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
The "mere existence of differences between the prior art (using freshly isolated HSCs for lentiviral transduction) and an invention (performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are freshly isolated or thawed (pg 2, col. 1, Cells and cell culture; pg 3, col. 1, Primary CD34+ cell culture, transduction). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant declares (¶21) that Millington does not touch on p38 inhibitors.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Millington et al is considered relevant prior art for having taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction). Millington et al taught experiments using adult peripheral blood HSCs (pg 2, col. 1, Cells and Cell Culture) that were transduced with lentiviral vectors (Figure 1; pg 3, col. 1, Primary CD34+ cell culture, transduction). Millington et al taught that lentiviruses “have been shown [in the prior art] to transduce both proliferating and non-proliferating cells and are therefore capable of infecting certain types of quiescent cells” (Introduction, pg e6461, col. 2).
Thalheimer et al and Wang et al taught culturing HSCs, including genetically manipulated HSCs (Thalheimer et al) in a culture medium comprising p38 MAPK inhibitor. See discussion supra.

Applicant argues that Millington et al do not cure the defect of Thalheimer et al in view of Wang et al and Santoni de Sio et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Thalheimer et al in view of Wang et al and Santoni de Sio et al are discussed above and incorporated herein. Applicant does not contest the teachings of Millington et al as applied to the obviousness to substitute human cord blood HSCs, as taught by Santoni di Sio et al, with adult human peripheral blood HSC or bone marrow HSC, as taught by Millington et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).

3. 	Claims 3, 6-11, 13, 29-30, 32-33, and 35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Santoni de Sio et al (Blood 107(11): 4257-4265, 2006), Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification), and Millington et al (PLoS One 4(7): e6461, 2009), as applied to Claims 1, 3, 5-11, 14, 25-27, 29-33, and 36-37 above, and in further view of Cartier et al (Science 326: 818-823, 2009).
Determining the scope and contents of the prior art.
Neither Thalheimer et al, Wang et al, Santoni de Sio et al, nor Millington et al teach wherein the HSCs are obtained from the same subject (syn. autologous) to whom the genetically modified HSCs are administered. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 13 and 35, Cartier et al is considered relevant prior art for having taught the transduction of autologous CD34+ HSC with a lentiviral vector, and subsequently administering the transduced autologous CD34+ HSCs to the same human subject from whence the HSCs were isolated. Cartier et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, human patients suffering from ALD disease (Abstract).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to administer genetically modified autologous HSCs to the same human subject from whence the HSCs were obtained with a reasonable expectation of success because Cartier et al successfully demonstrated the ability to do so, the artisan being motivated to administer genetically modified autologous HSCs to the same human subject from whence the HSCs were obtained because those of ordinary skill in the art have long-recognized that the practical reality of clinical medicine is simply that some patients have no matched donors, and thus necessarily must be treated with their own genetically modified autologous HSCs so as to achieve a clinically meaningful, real world, therapeutic result. Instant recitation of administering genetically modified autologous HSCs to the same human subject from whence the HSCs were obtained is simply common sense to the routineer.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Millington et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Cariter et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).
Wang et al taught wherein the HSCs are obtained from a subject (pg 1144, col. 1, “isolated from mouse bone marrow”).
Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of storing, culturing or expanding the HSCs prior to transduction with the lentiviral vector. Rather, Thalheimer et al taught the step of transducing after having FACS sorted the cells (e.g. “FACS-sorted MPPs were transduced”). Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
The "mere existence of differences between the prior art (using freshly isolated HSCs for lentiviral transduction) and an invention (performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are freshly isolated or thawed (pg 2, col. 1, Cells and cell culture; pg 3, col. 1, Primary CD34+ cell culture, transduction). 
With respect to Claims 38 and 39, Thalheimer et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 35, col. 2, competitive transplantation experiments; Figure 2; pg 11, Supplemental Methods). 
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”). 
Santoni de Sio et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 4258, col. 1, NOD/SCID transplantation).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant declares (¶22) that Cartier does not touch on p38 inhibitors.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Cartier et al is considered relevant prior art for having taught the transduction of autologous CD34+ HSC with a lentiviral vector, and subsequently administering the transduced autologous CD34+ HSCs to the same human subject from whence the HSCs were isolated. Cartier et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, human patients suffering from ALD disease (Abstract).
Thalheimer et al and Wang et al taught culturing HSCs, including genetically manipulated HSCs (Thalheimer et al) in a culture medium comprising p38 MAPK inhibitor. See discussion supra.

Applicant argues that Cartier et al do not cure the defect of Thalheimer et al in view of Wang et al and Santoni de Sio et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Thalheimer et al in view of Wang et al and Santoni de Sio et al are discussed above and incorporated herein. Applicant does not contest the teachings of Cartier et al as applied to the obviousness to administer genetically modified autologous HSCs to the same human subject from whence the HSCs were obtained with a reasonable expectation of success because Cartier et al successfully demonstrated the ability to do so, the artisan being motivated to administer genetically modified autologous HSCs to the same human subject from whence the HSCs were obtained because those of ordinary skill in the art have long-recognized that the practical reality of clinical medicine is simply that some patients have no matched donors, and thus necessarily must be treated with their own genetically modified autologous HSCs so as to achieve a clinically meaningful, real world, therapeutic result. Instant recitation of administering genetically modified autologous HSCs to the same human subject from whence the HSCs were obtained is simply common sense to the routineer.

4. 	Claims 4, 6-8, 25-26, 29, 32-33, and 37-39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Santoni de Sio et al (Blood 107(11): 4257-4265, 2006), Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification), Millington et al (PLoS One 4(7): e6461, 2009), and Cartier et al (Science 326: 818-823, 2009), as applied to Claims 1, 3, 5-11, 13-14, 25-27, 29-33, and 35-37 above, and in further view of Li et al (Mol. Therapy 21(6): 1259-1269, 2013; of record).
Determining the scope and contents of the prior art.
Neither Thalheimer et al, Wang et al, Santoni de Sio et al, Millington et al, nor Cartier et al teach wherein the genomic modification comprises genome editing. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 4 and 29, Li et al is considered relevant prior having taught a method of genetic manipulation of HSCs, the wherein the genetic manipulation comprises genome editing, being modified with an engineered nuclease (Title). Li et al taught evaluating zinc finger nuclease genome editing activity in adult CD34+ HSPCs to support ex vivo genetic modification of HSPCs for clinical use (pg 1260, col. 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first genetic manipulation that induces DNA double strand break, as taught by Thalheimer et al, Santoni di Sio et al, Millington et al and/or Cartier et al, with a second genetic manipulation that induces DNA double strand break, to wit, use of zinc finger nucleases, as taught by Li et al, in a method of preparing HSCs for engraftment with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction). An artisan would have been motivated to substitute a first genetic manipulation that induces DNA double strand break with a second genetic manipulation that induces DNA double strand break, to wit, use of zinc finger nucleases, in a method of preparing HSCs for engraftment because Li et al successfully demonstrated the ability of the routineer to edit the genome of freshly isolated human HSCs to support ex vivo genetic modification of HSPCs for clinical use.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Millington et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Cariter et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).
Wang et al taught wherein the HSCs are obtained from a subject (pg 1144, col. 1, “isolated from mouse bone marrow”).
Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from a human subject (pg 1266, col. 1, “CD34+ HSPC were isolated from … healthy donors”; pg 1267, col. 2, “human CD34+ HSPCs”). 
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from human peripheral blood (pg 1266, col. 1, “CD34+ HSPC were isolated from…mobilized peripheral blood from healthy donors”). 
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from human peripheral blood (pg 1266, col. 1, “CD34+ HSPC were isolated from…mobilized peripheral blood from healthy donors”). 
With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of storing, culturing or expanding the HSCs prior to transduction with the lentiviral vector. Rather, Thalheimer et al taught the step of transducing after having FACS sorted the cells (e.g. “FACS-sorted MPPs were transduced”). Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Li et al taught wherein the HSCs are freshly isolated and transduced within 24 hours (pg 1260, col. 1, “freshly isolated HSPCs, prestimulated 12-24 hours”).
The "mere existence of differences between the prior art (using freshly isolated HSCs for lentiviral transduction) and an invention (performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al, Li et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are freshly isolated or thawed (pg 2, col. 1, Cells and cell culture; pg 3, col. 1, Primary CD34+ cell culture, transduction). 
Li et al taught wherein the HSCs are freshly isolated (pg 1260, col. 1, “freshly isolated HSPCs”).
With respect to Claims 13 and 35, Cartier et al is considered relevant prior art for having taught the transduction of autologous CD34+ HSC with a lentiviral vector, and subsequently administering the transduced autologous CD34+ HSCs to the same human subject from whence the HSCs were isolated. 
With respect to Claims 38-39, Thalheimer et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 35, col. 2, competitive transplantation experiments; Figure 2; pg 11, Supplemental Methods). 
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”). 
Santoni de Sio et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 4258, col. 1, NOD/SCID transplantation).
Cartier et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, human patients suffering from ALD disease (Abstract).
Li et al taught wherein the human patient has a hematological disease, e.g. HIV infection (Title; Introduction, “elimination of HIV-1 in a patient treated with allogeneic stem cell transplant homozygous for a naturally occurring CCR5 deletion”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant declares (¶23) that Li does not touch on p38 inhibitors.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Li et al is considered relevant prior having taught a method of genetic manipulation of HSCs, the wherein the genetic manipulation comprises genome editing, being modified with an engineered nuclease (Title). Li et al taught evaluating zinc finger nuclease genome editing activity in adult CD34+ HSPCs to support ex vivo genetic modification of HSPCs for clinical use (pg 1260, col. 1).
Thalheimer et al and Wang et al taught culturing HSCs, including genetically manipulated HSCs (Thalheimer et al) in a culture medium comprising p38 MAPK inhibitor. See discussion supra.

Applicant argues that Li et al do not cure the defect of Thalheimer et al in view of Wang et al and Santoni de Sio et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Thalheimer et al in view of Wang et al and Santoni de Sio et al are discussed above and incorporated herein. Applicant does not contest the teachings of Li et al as applied to the obviousness to substitute a first genetic manipulation that induces DNA double strand break, as taught by Thalheimer et al, Santoni di Sio et al, Millington et al and/or Cartier et al, with a second genetic manipulation that induces DNA double strand break, to wit, use of zinc finger nucleases, as taught by Li et al, in a method of preparing HSCs for engraftment with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction). An artisan would have been motivated to substitute a first genetic manipulation that induces DNA double strand break with a second genetic manipulation that induces DNA double strand break, to wit, use of zinc finger nucleases, in a method of preparing HSCs for engraftment because Li et al successfully demonstrated the ability of the routineer to edit the genome of freshly isolated human HSCs to support ex vivo genetic modification of HSPCs for clinical use.

5. 	Claims 3-11, 14, 26, 28-33, and 36-39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Santoni de Sio et al (Blood 107(11): 4257-4265, 2006), Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification), Millington et al (PLoS One 4(7): e6461, 2009), Cartier et al (Science 326: 818-823, 2009), and Li et al (Mol. Therapy 21(6): 1259-1269, 2013; of record), as applied to Claims 1, 3-11, 13-14, 25-27, 29-33, and 35-39 above, and in further view of Conway et al (U.S. 2016/0024474; priority to July 25, 2014; of record).
Determining the scope and contents of the prior art.
Neither Thalheimer et al, Wang et al, Santoni de Sio et al, Millington et al, Cartier et al, nor Li et al teach wherein the step of genetically manipulating the HSC is performed concurrently with the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 28, Conway et al is considered relevant prior art for having disclosed a method for preparing hematopoietic stem cells (HSCs) having enhanced engraftment activity, the method comprising:
(i) providing HSCs, which have undergone a genetic manipulation that induces a DNA double strand break, to wit, genome editing to correct an aberrant gene (Abstract; [0012]). 
Conway et al disclosed contemplating the use of p38 MAPK inhibitors, to wit, LY2228820 [0014-15, 80, 206] to enhance stem cell expansion without loss of stemness before, during, or after the genetic manipulation step is induced [0079, 171].
Conway et al disclosed the nuclease-modified cells can be expanded and then reintroduced into the patient [0133].
Conway et al disclosed the method further comprising the step of administering the thus-prepared, genetically manipulated HSCs to a subject in need thereof ([0133], “the nuclease-modified cells can be expanded and then reintroduced into the patient”).
Conway et al disclosed an example of genome modification of primitive HSCs (Example 1), whereby primitive HSCs are recognized in the art to be naturally quiescent (syn. “resting”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor after the step of genetic manipulation, as taught by Thalheimer et al, with the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor concurrently with the step of genetic manipulation, as disclosed by Conway et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction). Conway et al disclosed the use of p38 MAPK inhibitors to enhance stem cell expansion without loss of stemness before, during, or after the genetic manipulation step is induced [0079, 171].
It also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art could have pursued the known potential options—there are only three—with a reasonable expectation of success.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Millington et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Cariter et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Conway et al disclosed wherein the genetic manipulation comprises transduction of an integrating vector, to wit, an AAV vector or a lentiviral vector [0021].
With respect to Claims 4 and 29, Li et al is considered relevant prior having taught a method of genetic manipulation of HSCs, the wherein the genetic manipulation comprises genome editing, being modified with an engineered nuclease (Title). Li et al taught evaluating zinc finger nuclease genome editing activity in adult CD34+ HSPCs to support ex vivo genetic modification of HSPCs for clinical use (pg 1260, col. 1).
Conway et al disclosed wherein the genetic manipulation comprise genome editing, being modified with an engineered nuclease [0018].
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).
Wang et al taught wherein the HSCs are obtained from a subject (pg 1144, col. 1, “isolated from mouse bone marrow”).
Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from a human subject (pg 1266, col. 1, “CD34+ HSPC were isolated from … healthy donors”; pg 1267, col. 2, “human CD34+ HSPCs”). 
Conway et al disclosed wherein the HSCs are obtained from a subject ([0132], “autologous…, patient-derived”).
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from human peripheral blood (pg 1266, col. 1, “CD34+ HSPC were isolated from…mobilized peripheral blood from healthy donors”). 
Conway et al disclosed wherein the HSCs are obtained from the bone marrow or umbilical cord blood cells of the human subject ([0025, 214], “human bone marrow or umbilical cords”).
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from human peripheral blood (pg 1266, col. 1, “CD34+ HSPC were isolated from…mobilized peripheral blood from healthy donors”). 
Conway et al disclosed wherein the HSCs are obtained from the bone marrow or umbilical cord blood cells of the human subject ([0025, 214], “human bone marrow or umbilical cords”).
With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
Conway et al disclosed wherein the MAPK inhibitor is LY2228820 (a ralimetinib) [0014, 80, 206].
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
Conway et al disclosed culturing the cells with the p38 MAPK inhibitor for up to 3 days [0207].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of storing, culturing or expanding the HSCs prior to transduction with the lentiviral vector. Rather, Thalheimer et al taught the step of transducing after having FACS sorted the cells (e.g. “FACS-sorted MPPs were transduced”). Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Li et al taught wherein the HSCs are freshly isolated and transduced within 24 hours (pg 1260, col. 1, “freshly isolated HSPCs, prestimulated 12-24 hours”).
The "mere existence of differences between the prior art (using freshly isolated HSCs for lentiviral transduction) and an invention (performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al, Li et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are freshly isolated or thawed (pg 2, col. 1, Cells and cell culture; pg 3, col. 1, Primary CD34+ cell culture, transduction). 
Li et al taught wherein the HSCs are freshly isolated (pg 1260, col. 1, “freshly isolated HSPCs”).
Conway et al disclosed the HSCs were freshly thawed prior to genetic modification [0176].
With respect to Claims 13 and 35, Cartier et al is considered relevant prior art for having taught the transduction of autologous CD34+ HSC with a lentiviral vector, and subsequently administering the transduced autologous CD34+ HSCs to the same human subject from whence the HSCs were isolated. 
Conway et al disclosed wherein the subject is the same subject from whom the HSCs are obtained ([0132], “autologous…, patient-derived”; [0133], “the nuclease-modified cells can be expanded and then reintroduced into the patient”).
With respect to Claims 38-39, Thalheimer et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 35, col. 2, competitive transplantation experiments; Figure 2; pg 11, Supplemental Methods). 
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”). 
Santoni de Sio et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 4258, col. 1, NOD/SCID transplantation).
Cartier et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, human patients suffering from ALD disease (Abstract).
Li et al taught wherein the human patient has a hematological disease, e.g. HIV infection (Title; Introduction, “elimination of HIV-1 in a patient treated with allogeneic stem cell transplant homozygous for a naturally occurring CCR5 deletion”).
Conway et al disclosed wherein the subject is the same subject from whom the HSCs are obtained ([0132], “autologous…, patient-derived”; [0133], “the nuclease-modified cells can be expanded and then reintroduced into the patient”), wherein said patient has a hematological disease or disorder, e.g. lymphoma or leukemia [0115]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant declares (¶19) that Conway does not teach or suggest potential impact of genetic manipulation on sternness of HSCs, let alone whether p38 inhibitors could rescue loss of sternness induced specifically in genetically manipulated/transduced, not unmanipulated/transduced HSCs in the same culture dish. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Conway et al is considered relevant prior art for having disclosed a method for preparing hematopoietic stem cells (HSCs) having enhanced engraftment activity, the method comprising:
(i) providing HSCs, which have undergone a genetic manipulation that induces a DNA double strand break, to wit, genome editing to correct an aberrant gene (Abstract; [0012]). 
Conway et al disclosed contemplating the use of p38 MAPK inhibitors, to wit, LY2228820 [0014-15, 80, 206] to enhance stem cell expansion without loss of stemness before, during, or after the genetic manipulation step is induced [0079, 171].
Conway et al disclosed the nuclease-modified cells can be expanded and then reintroduced into the patient [0133].
Conway et al disclosed the method further comprising the step of administering the thus-prepared, genetically manipulated HSCs to a subject in need thereof ([0133], “the nuclease-modified cells can be expanded and then reintroduced into the patient”).
Conway et al disclosed an example of genome modification of primitive HSCs (Example 1), whereby primitive HSCs are recognized in the art to be naturally quiescent (syn. “resting”).
Thalheimer et al and Wang et al taught culturing HSCs, including genetically manipulated HSCs (Thalheimer et al) in a culture medium comprising p38 MAPK inhibitor. See discussion supra.

Applicant argues that Conway et al do not cure the defect of Thalheimer et al in view of Wang et al and Santoni de Sio et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Thalheimer et al in view of Wang et al and Santoni de Sio et al are discussed above and incorporated herein. Applicant does not contest the teachings of Conway et al as applied to the obviousness to substitute the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor after the step of genetic manipulation, as taught by Thalheimer et al, with the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor concurrently with the step of genetic manipulation, as disclosed by Conway et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction). Conway et al disclosed the use of p38 MAPK inhibitors to enhance stem cell expansion without loss of stemness before, during, or after the genetic manipulation step is induced [0079, 171].
It also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art could have pursued the known potential options—there are only three—with a reasonable expectation of success.

Conclusion
6. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633